Ferguson, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I agree with my brothers that this record reflects an informed, voluntary choice by the appellant for trial by a military judge alone. However, I disagree with their holding that the accused was not harmed by the use of a record of Article 15 punishment in the post-finding portion of the trial for the reasons set forth in my separate opinion in United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970).